Citation Nr: 1445405	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  13-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter is on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On October 3, 2013, the Veteran was sent a letter informing him of his upcoming videoconference hearing with the undersigned on November 8, 2013.  He failed to appear for this hearing.  However, he sent a letter to the Board on September 3, 2014, asserting that he never received notice of this hearing, and did not know that he missed his scheduled hearing until only very recently.  He now requests that he be rescheduled for a new hearing.  

The Board notes that the Veteran address of residence is in a somewhat remote part of the Philippines, and on another island from the regional office.  It is also noted that mail communication with this Veteran has been problematic to the point that, when he contacted the RO, it was typically via a private commercial courier. 

Therefore, the Board finds that it is reasonable to conclude that the Veteran never received notice of his scheduled hearing, and that good cause has been shown for him to be rescheduled for a new hearing before the Board at the appropriate RO facility in either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  

Notice of the hearing should be sent to his known address of record and to his representative, if applicable.  The RO should also contact the Veteran by telephone to ensure that such notice was received.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



